Citation Nr: 0428985	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  01-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to September 20, 1998, 
for the payment of an additional dependency allowance.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active military service from August 1948 to 
March 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a January 2003 decision, the Board upheld the RO's 
assignment of September 20, 1998 as the effective date for 
the payment of an additional dependency allowance for the 
veteran's spouse.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2004, the Court issued an order which 
granted an April 2004 joint motion of the parties, to vacate 
and remand the Board's January 2003 decision.  A copy of the 
joint motion and the Court's Order have been incorporated 
into the claims folder.


FINDINGS OF FACT

1.  Prior to October 1, 1978, the veteran submitted claims 
for dependency compensation when his compensation rating 
reached 50 percent or higher.

2.  A liberalizing law came into effect on October 1, 1978, 
which provided that dependency allowance is available for 
those veteran's whose compensation is 30 percent or higher.

3.  There veteran has had a 40 percent rating or higher in 
effect since October 1976.

4.  Subsequent to October 1, 1978, a claim for additional 
dependency allowance was not received until September 20, 
1999.




CONCLUSION OF LAW

An effective date prior to September 20, 1998, for the 
payment of an additional dependency allowance is not 
warranted.  38 U.S.C.A. §§ 5110, 7722 (West 2002); 38 C.F.R. 
§§ 3.114, 3.151, 3.400(p), 3.401(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in November 2002 advised the 
veteran of the information and evidence needed to 
substantiate his claim, which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify, 
including as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to provision of VCAA notice.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's claim is for an 
earlier effective date and all relevant evidence is already 
of record.  The Board notes that the veteran has not 
identified any additional available evidence for 
consideration in his appeal.  The veteran does not allege, 
nor does the record reflect, that there exists outstanding 
evidence relevant to the issue on appeal.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran claims that he should be entitled to retroactive 
dependency allowance for his wife and children effective from 
October 1, 1978.  The veteran asserts that at that time he 
was not notified that the minimum rating for which dependency 
allowances were applicable had been reduced from 50 to 30 
percent.  The veteran claims that since he has had a 40 
percent rating or greater since October 1, 1978, and that 
since his marriage certificate, and the birth certificates of 
his 7 children, were of record at that time, he is entitled 
to additional dependency allowance effective from October 1, 
1978.

The veteran was granted service connection for residuals of a 
shell fragment wound of the left leg by rating action in 
February 1964.  This rating action assigned a combined rating 
of 40 percent from October 1962 to October 1963.  

The veteran was assigned a combined rating of 50 percent or 
higher from October 1963 to December 1968.  In March 1964, 
the veteran submitted copies of his divorce decrees and of 
birth certificates of his five children.  He requested that 
he be awarded additional compensation for his dependents.  A 
March 1964 VA Form 21-6798, Award or Disallowance of 
Disability Claim, indicates that the veteran was granted 
additional dependency allowance for his five children from 
October 1963 to December 1968.

In January 1966, the veteran reported that he had remarried 
his wife in October 1964 and submitted a copy of the marriage 
certificate.  In February 1966, he was notified of an award 
of additional compensation for his spouse.

In June 1976, the veteran requested an increased rating.  The 
veteran also requested that he be granted additional 
compensation for dependents.  The veteran submitted birth 
certificates showing that his wife had had twin boys in 
February 1968.  The veteran was assigned a temporary total 
rating from April 1976 to July 1976, and again from August to 
October 1976.  While the veteran received the temporary total 
rating he was granted additional dependency benefits.

The veteran's combined rating reverted to 40 percent, 
effective October 1, 1976, and his dependency allowance was 
discontinued effective October 1, 1976.

In August 1981, the RO sent a letter to the veteran 
requesting his Social Security number.  The veteran provided 
his Social Security number in September 1981.

In a July 1991 letter, the RO notified the veteran of the 
1990 law which required him to provide VA with his social 
security number and the social security numbers for any 
dependents for which he was receiving benefits.  This letter 
was a form letter, except for an added notation that said, 
"Please use the back of this letter to send VA the Social 
Security numbers for Yourself."  The veteran returned the 
form only listing his own Social Security number.  He did not 
list the names and Social Security numbers for his spouse or 
any of his children. 

On November 2, 1998, the RO received the veteran's claim for 
increased compensation benefits due to increased disability.  
In an August 1999 disability compensation benefits award 
letter, it was noted that his rate of payment of compensation 
benefits was based on his status as a single veteran with no 
dependents.  The veteran then filed a VA Form 21-686c, 
Declaration of Marital Status, which was received by the RO 
on September 20, 1999.  In the Declaration, the veteran 
provided the Social Security number of his spouse, and 
informed the RO that he and his spouse had been married since 
October 1964.  

In a November 1999 award action, the veteran's spouse was 
added to his compensation benefits, effective June 1, 1999.  
In a January 2001 administrative decision, the RO applied 38 
C.F.R. § 3.114(a)(3), and corrected the effective date to 
September 20, 1998, i.e., one year prior to the receipt of 
the veteran's Declaration of Marital Status.

As noted above, the veteran maintains that he should be 
awarded additional dependency allowance for his wife and 
children effective from October 1, 1978, the date of the 
liberalizing law.  Prior to October 1, 1978, the governing 
law provided that a veteran whose disability was rated not 
less than 50 percent was entitled to additional compensation 
for dependents.  Effective October 1, 1978, Pub. L. No. 95-
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.114(a)(3). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that there was no duty created by either 
Public Law 95-479 or 38 U.S.C.A. § 1115 to notify potential 
beneficiaries of the change which would permit the payment of 
additional compensation benefits for dependents where a 
veteran's combined service-connected disability rating was 30 
percent.  Gold v. Brown, 7 Vet. App. 315, 318 (1995).  In 
Gold at 320, the Court went on to hold that the veteran was 
only entitled to a retroactive dependency allowance for no 
more than one year preceding the filing of his application as 
provided for in 38 U.S.C.A. § 5110.

"Claim-Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2003).  Any communication or action, indicating an 
intent to apply for one or more benefits under the law 
administered by VA, from a claimant may be considered an 
informal claim.  Such informal claims must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2003).

As of October 1, 1978, the veteran's claims file contained 
the veteran's marriage certificate and the birth certificates 
of each of the veteran's children.  However, each of these 
had been submitted in conjunction with a claim for dependency 
allowance based on the law as in effect prior to October 1, 
1978.  The veteran's entitlement to dependency allowance 
under such law had terminated in October 1976.  While 
information as to the veteran's dependents was on file as of 
October 1, 1978, the veteran did not submit any claim for 
additional dependency benefits under the law effective 
October 1, 1978 until September 20, 1999.  

In applying the Court's analysis in Gold to the facts found 
in the present appeal, the veteran's initial 
claim/application for benefits following the liberalizing law 
was received on September 20, 1999 and the earliest effective 
date that could be awarded for payment of additional 
compensation for the veteran's eligible dependents would be 
September 20, 1998, on the basis that this date was one year 
prior to the filing of the veteran's application.  This is 
the date assigned by the RO for the award of additional 
dependency compensation for the veteran's spouse.  The Board 
notes that the veteran made no claim that any of his children 
were dependents as of September 20, 1998.

Since the claim was reviewed at the request of the claimant 
more than one year after the effective date of the 
liberalizing law, benefits may be authorized for only a 
period of one year prior to the date of receipt of such 
request, even though the record indicates the veteran has 
been married to his spouse since 1964 and that the veteran 
had dependent children as of October 1, 1978.  Hence, the 
Board concludes that payment of additional disability 
compensation benefits on account of dependents earlier than 
October 1, 1998, is not warranted.

While the veteran has argued that VA failed to notify him of 
Public Law 95-479, the relevant statutory and regulatory 
criteria do not provide for an earlier effective date in 
those situations where there is no awareness of the 
legislative change.  While it is unfortunate that the veteran 
did not learn of the changes brought about by Public Law 95-
479 until many years after its enactment, the Court, citing 
to an opinion from the Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, the VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Hill v. Derwinski, 2 Vet. App. 451 (1991), Lyman v. Brown, 5 
Vet. App. 194 (1993).

The Board has considered the decision of the Court in Blount 
v. West, 11 Vet. App. 34 (1998), in which the Court indicated 
its inclination that the appellant's surviving spouse should 
be awarded dependency and indemnity compensation (DIC) as of 
the date of a liberalizing law in 1978, instead of a year 
prior to the date of her February 1994 claim.  As with the 
case at hand, the VA had notice of the information necessary 
for allowing increased benefits (the veteran had a 100 
percent rating for over 10 years at the time of his death) as 
of the date of the liberalizing law.  However, the Court also 
indicated that the appellant's submission of an eligibility 
verification report (EVR) constituted an application for 
death pension within the meaning of 38 U.S.C. § 5110(g), and 
that such application for death pension necessarily includes 
a claim for DIC.  The court thus found that the submission of 
the EVR within a year of the date of the liberalizing law 
acted as a claim for the benefit being sought.  Conversely, 
in the current veteran's case, there is nothing in the file 
subsequent to the October 1, 1978 liberalizing law which may 
be considered a claim for additional dependency benefit until 
the receipt of the Declaration of Marital Status form on 
September 20, 1999.  In addition, in Blount, the Court did 
not reach any definite holding which would have had the 
effect of overruling the decision in Gold v. Brown, 7 Vet. 
App. 315 (1995).

The Board has considered the VA form letter sent to the 
veteran in July 1991 in which a personalized note requested 
only the veteran's Social Security number.  In July 1991 the 
veteran was in receipt of compensation benefits without any 
dependency allowance.  At that time, and subsequent to 
October 1, 1978, the veteran had not submitted a claim for 
dependency allowance.  As such, there was no reason for the 
VA to request any additional Social Security numbers from the 
veteran.  Regardless, the effective date of the award of a 
dependency allowance depends on the date the claim for 
dependency allowance was received.  Consequently, the July 
1991 VA form letter has no bearing on the case at hand.  

The Board has carefully considered the veteran's contentions 
and is sympathetic to his concerns.  However, the fact that 
the veteran was not informed of the changes in the law, while 
regrettable, does not provide a basis for an allowance of his 
appeal.  In sum, entitlement to an earlier effective date for 
payment of additional compensation based on dependency is not 
warranted.






						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to September 20, 1998, 
for the payment of an additional dependency allowance is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



